On April 12,2004, the defendant was sentenced to the following: Count I: Criminal Possession of Dangerous Drugs, a Felony: Five (5) year commitment to the Department of Corrections; Count II: Criminal Possession of Dangerous Drugs, a Felony: Five (5) year commitment to the *73Department of Corrections, all time suspended, to run consecutively with Count I.
DATED this 3rd day of September, 2004.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented. The defendant advised the division that he wished to have counsel present.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence review hearing shall be continued to November 2004.
Done in open Court this 12th day of August, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.